DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.		Applicant’s amendment/response filed on 11/23/2021 has been entered and made of record.
3.		Applicant has amended claims 1-3, 5, and 6. Applicant has not added any new claims. Claim 4 has been canceled. Currently, claims 1-3, 5, and 6 are pending.
4.		Applicant has amended claims 1-3, 5, and 6 to overcome the 35USC 101 rejection, therefore, this rejection is now withdrawn. Further, applicant has amended claim 1 to overcome the 35USC 112 (b) /second paragraph rejection on claims 1-3, 5, and 6, therefore, this rejection is now withdrawn. Examiner refers to the action below.

Allowable Subject Matter
5.		Claims 1-3, 5, and 6 are allowed.
6.		Applicant’s arguments, see remarks, filed 11/23/2021, have been fully considered and are persuasive.  The 35USC 102(a)(2) rejection has been withdrawn. Regarding claims 2, 3, 5, and 6 these claims are allowed since they are directly or indirectly dependent from allowed independent claim 1.
7.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Contact Information
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
November 30, 2021